
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 469
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Roe of Tennessee
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means,
			 Education and the
			 Workforce, Natural
			 Resources, House
			 Administration, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Patient Protection and Affordable Care Act is
		  unconstitutional.
	
	
		Whereas section 1501 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18091), commonly referred to as the
			 individual mandate, is unconstitutional because it was not an
			 exercise of Congress’s power to tax, and it is beyond Congress’s power under
			 the Commerce Clause and the Necessary and Proper Clause;
		Whereas the individual mandate is not severable from the
			 remainder of the Patient Protection and Affordable Care Act (42 U.S.C. 18001
			 note, et seq.): Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Patient Protection and Affordable Care
			 Act is unconstitutional in its entirety; and
			(2)the
			 Anti-Injunction Act (28 U.S.C. 2283) does not apply to the penalty provision
			 that enforces the individual mandate, and therefore does not preclude the
			 Federal courts from finding that the Patient Protection and Affordable Care Act
			 is unconstitutional in its entirety.
			
